Citation Nr: 0105610	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


INTRODUCTION

The veteran served on active duty from May 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

In August 1999, the veteran submitted a claim for an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD) and a total rating based upon 
unemployability due to service-connected disability (TDIU).  
In October 1999, the RO denied the claim for a TDIU, from 
which the veteran filed a timely notice of disagreement and 
substantive appeal.  While a January 2000 rating decision 
denied the claim of entitlement to an increased rating for 
PTSD, a substantive appeal as to that matter is not currently 
associated with the claims file and the matter not certified 
for appellate consideration. 

The veteran essentially contends that the current 
manifestations of his service-connected PTSD have worsened 
and that he is totally disabled due to his service-connected 
disability.  After a review of the record, the Board 
concludes that a remand is warranted to clarify recently 
received medical evidence.  

Specifically, the report of the veteran's October 1999 VA 
psychiatric examination noted seemingly inconsistent 
findings.  The report noted that the veteran, a self-employed 
bar owner, was married to his wife for 30 years and had five 
children.  He hired others to care for the bar and could not 
go to it unless it was closed because he was too distressed 
to be there when others were around.  The mental status 
examination performed at that time revealed slightly agitated 
speech and behavior but, otherwise, normal, with a "down" 
mood, dysphoric affect that was moderate to mildly 
constricted and thought content negative for suicidal or 
homicidal ideations, hallucinations, paranoid delusions or 
obsessions.  The veteran was alert and oriented, his memory 
and judgment intact, attention and concentration slightly 
decreased and he had insight.  The VA examining physician 
commented that the veteran had "a moderate degree of 
impairment with inability to maintain meaningful personal 
relationships and inability to function adequately in his 
occupational pursuit" that was attributed to PTSD 
symptomatology.  However, the examiner assigned a score of 45 
on the Global Assessment of Functioning Scale (GAF).  GAF is 
a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 45 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., avoids 
friends, neglects family, and is unable to work).  As such, 
although the VA examiner described the veteran as having only 
"moderate" impairment, he assigned a GAF score of 45, that 
reflected an apparently markedly contrasting view of the 
disability picture attributable to the veteran's service-
connected PTSD.  Thus, the Board concludes that further 
development is warranted to clarify the current severity of 
the veteran's service-connected disability and to ensure 
compliance with the law and applicable VA regulations, as set 
forth below.

Additionally, the October 1999 VA psychiatric examiner 
recommended that the veteran continue pursuing treatment at 
the Danville, Illinois VA medical center "where he has been 
under treatment."  There is no evidence that the RO has 
attempted to obtain these VA records.  As VA records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. West, 2 Vet. App. 611, 613 (1992).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
of the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to 
obtain copies of all indicated records 
that are not already of record, to 
include copies of any records 
pertaining to VA and non-VA outpatient 
psychiatric treatment of the veteran, 
and records from the VA medical center 
in Danville, Illinois, since 1996.

2. Then, the RO should request that the 
VA physician who examined the veteran 
in October 1999, if available, review 
that examination report and provide an 
explanation of the apparently marked 
contrast in examination findings, that 
described the veteran with "moderate" 
impairment and assigned a GAF score of 
45, and explain what the assigned 
score represents.

3. If, and only if, the October 1999 VA 
examiner is unavailable, the RO should 
schedule the veteran for a VA 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  All indicated testing 
should be conducted and all clinical 
manifestations should be reported in 
detail.  Based on the examination and 
a review of the record, the physician 
should offer an opinion of the extent 
to which the veteran's service-
connected PTSD interferes with his 
ability to work.  The pertinent facts 
regarding the veteran's medical 
history, education, employment 
history, social adjustment and current 
behavior and health should be set 
forth.  In addition, based upon a 
review of the record and the 
examination, the examiner should 
assign a score on the Global 
Assessment of Functioning (GAF) scale 
consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders, 4th ed. (1994), and explain 
what the assigned score represents.  A 
rationale should be provided for all 
opinions offered.  The claims folder 
should be made available to the 
examiner for review before the 
examination and the examiner is 
requested to note in the examination 
report that such a review was 
performed.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

5. Then, the RO should readjudicate the 
issue of entitlement to a total rating 
based upon unemployability due to 
service-connected disabilities.  If 
the benefits sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on all issues 
in appellate status (and for which a 
substantive appeal has been received), 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue(s) 
on appeal since December 1999.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




